Case 2:17-cv-13877-SJM-MKM  ECF No. 44,
             Case: 19-1957 Document:    PageID.1025
                                     20-1             Filed 02/26/20
                                           Filed: 02/26/2020    Page: Page
                                                                      1    1 of 2 (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: February 26, 2020


Ms. Linda Denise Fegins
City Of Detroit Law Department
2 Woodward Avenue
Suite 500
Detroit, MI 48226

Mr. Solomon M. Radner
Excolo Law
26700 Lahser Road
Suite 401
Southfield, MI 48033

                     Re: Case No. 19-1957, Eldreed Berry, et al v. Lynn Moore, et al
                         Originating Case No. : 2:17-cv-13877

Dear Sir or Madam,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                  Sincerely yours,

                                                  s/Connie A. Weiskittel
                                                  Mediation Administrator

cc: Mr. David J. Weaver

Enclosure

No mandate to issue
Case 2:17-cv-13877-SJM-MKM  ECF No. 44,
             Case: 19-1957 Document:    PageID.1026
                                     20-2             Filed 02/26/20
                                           Filed: 02/26/2020    Page: Page
                                                                      1    2 of 2 (2 of 2)




                                         Case No. 19-1957

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



ELDREED BERRY; RUTH H. BERRY; MICHAEL TENNON

              Plaintiffs - Appellants

v.

LYNN MOORE, Officer; CITY OF DETROIT, MI; ADAM SKLARSKI, Officer; C.
MOREAU, Officer; J. HEBNER, Officer; ROY HARRIS, Sergeant, Officer; JEFFERY
WAWRYZNIAK, Officer; WILLIAM MORRISON, Officer; JOSEPH CASTRO, Officer;
BASHAWN GAINES, Officer; SADIE HOWELL, Officer; RYAN PAUL, Officer

              Defendants - Appellees



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: February 26, 2020
                                                  ___________________________________
